DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9: The limitation “about 0 mm to 1.5 mm” (Line 3) is indefinite.  The Office recommends deleting the word “about.”
Claim 11: The limitation “about 0 to about 0.4 mm” (Lines 3-4) is indefinite.  The Office recommends deleting each instance of the word “about.”
Claim 12: The claimed “sealing surface (2)” (Lines 3-4) lacks clear antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Publication No. 102013222454 to Reekers, which discloses:
Claim 1: A strain wave gear mechanism 19, comprising:
a gear mechanism component 23 having an internal or external toothing system 24;
an elastically deformable transmission component 25 having an internal or external toothing system 26 that engages with the internal or external toothing system 24;
a drive component 27;
wherein the elastically deformable transmission component 25 is at least partially in alignment therewith with the gear mechanism component 23 in the radial direction and is configured to be deformed elliptically by way of the drive component 27 which interacts with the elastically deformable transmission component 25 in such a way that the internal or external toothing systems 24, 26 are brought into engagement in opposite regions of an elliptical axis in order to rotate the transmission component 25 and the gear mechanism component 23 relative to one another;
a pivot bearing (proximate radial shaft sealing ring 39) by which the transmission component 25 and the gear mechanism component 23 can be rotated relative to one another, said pivot bearing (30) having a bearing intermediate space (see FIG. 2); and
an interior space (within housing 20) of the strain wave gear mechanism 19, which interior space is enclosed at least partially by the transmission component 25 and the internal or external toothing systems 24, 26 and adjoins the pivot bearing, that is sealed with an inner seal 39 with respect to the bearing intermediate space of the pivot bearing.
Claim 2: The strain wave gear mechanism 19 according to Claim 1 wherein the inner seal 39 is formed as a shaft sealing ring (see Claim 7 of Reekers).
Claim 5: The strain wave gear mechanism 19 according to Claim 1, wherein the inner seal 39 is arranged between the transmission component 25 and a bearing ring 20 of the pivot bearing and adjoins the bearing ring 20 in a sealing fashion with at least one sealing lug and/or one sealing lip and/or one sealing surface (the Office submits that the seal 39 has at least one sealing surface which performs the claimed function).
Claim 7: The strain wave gear mechanism 19 according to Claim 1, wherein the inner seal 39 has an overlap in one region with respect to a sealing surface of the strain wave gear mechanism 19 (the Office interprets this limitation to mean that the seal 39 overlaps in some way with another sealing surface – the Office analogizes the opposite seal 39 proximate 38 to be the other sealing surface).
Claim 12, as best understood: The strain wave gear mechanism 19 according to Claim 1 wherein the inner seal 39 is formed as a gasket which lies opposite to a sealing section of [a] sealing surface.
Claim 14: The strain wave gear mechanism 19 according to Claim 1, wherein the interior space forms a reservoir (the term “reservoir” is understood to mean a space capable of containing oil or lubricant) for the intake of lubricants entering the interior space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over German Patent Publication No. 102013222454 to Reekers.
Claim 6: Reekers appears to disclose the strain wave gear mechanism 19 according to Claim 1 wherein the inner seal 39 adjoins a sealing surface of the strain wave gear mechanism 19 under prestraining (this limitation is understood to mean that the claimed seal is under stress, and the seal 39 of Reekers shown in FIG. 2 appears to be wedged between radial surfaces so as to be under stress).
Claim 13: Reekers appears to disclose the strain wave gear mechanism 19 according to Claim 1, wherein the inner seal 39 is held within the strain wave gear mechanism 19 in a self-supporting manner via friction.
Claim 15: Reekers discloses the strain wave gear mechanism 19 according to Claim 1, further comprising a lubricant mass (see Paragraph [0018] of the attached machine translation) for the lubrication of one or more of the internal and external toothing systems 24, 26 and/or the pivot bearing and/or a wave generator bearing 27, wherein the lubricant mass is provided in and/or on the strain wave gear mechanism 19, and wherein the volume of the lubricant mass is less than or equal to, or at the most 1.1 times larger than, the volume of the interior space (the Office submits those having ordinary skill would understand that a portion of the interior space of Reekers would contain lubricant, which satisfies the limitation of “less than or equal to… the volume of the interior space”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication No. 102013222454 to Reekers, as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0285357 to Orii et al.
Claim 3: Reekers discloses the strain wave gear mechanism 19 according to Claim 1, but does not necessarily disclose or suggest wherein the inner seal 39 comprises an elastomer or a lubricant-soaked felt material.
Orii teaches a similar harmonic drive in which an inner seal 26 is made of an elastomer or a lubricant-soaked felt material (see Paragraph [0039]).
Based upon the Orii teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the strain wave gear mechanism 19 disclosed by Reekers such that the inner seal 39 comprises an elastomer or a lubricant-soaked felt material, as taught by Orii, in order to “trapping foreign substances such as abrasion powder included in the lubricant,” as taught at Paragraph [0039] of Orii.

Claims 1, 2, 4, 6, 8-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,077,829 to Kliber et al., in view of German Patent Publication No. 102013222454 to Reekers., U.S. Patent Application Publication No. 2015/0300475 to Murayama et al., and U.S. Patent Application Publication No. 2018/0016972 to Nagai et al.
Claim 1: Kliber discloses a strain wave gear mechanism 10, comprising:
a gear mechanism component 22 having an internal or external toothing system;
an elastically deformable transmission component 60 having an internal or external toothing system that engages with the internal or external toothing system;
a drive component 94;
wherein the elastically deformable transmission component 60 is at least partially in alignment therewith with the gear mechanism component 22 in the radial direction and is configured to be deformed elliptically by way of the drive component 94 which interacts with the 
a pivot bearing 48 by which the transmission component 60 and the gear mechanism component 22 can be rotated relative to one another, said pivot bearing 48 having a bearing intermediate space (see FIG. 2); and
an interior space (within housing 100 or 54) of the strain wave gear mechanism 10, which interior space is enclosed at least partially by the transmission component 60 and the internal or external toothing systems and adjoins the pivot bearing 48.
FIG. 2 also appears to illustrate that the interior space is sealed with an inner seal (no reference number associated, see annotated FIG. 2 below) with respect to the bearing intermediate space of the pivot bearing 48.  The Office notes that while the element annotated below as an “inner seal” is not expressly disclosed within Kliber as a seal, this element does appear to have distinct hatching apart from the housing 12, the ring gear 22, and the flexspline 60.  In addition, the exact location of this element would be recognized by those having ordinary skill in the art as serving a function of sealing the pivot bearing 48.  Finally, the shape of the cross-section of this element appears similar to other seals used in the art (see, e.g., seals 16, 17 shown in FIG. 1 of U.S. Patent Application Publication No. 2015/0300475 to Murayama et al., seal 310 shown in FIG. 7 of U.S. Patent Application Publication No. 2018/0016972 to Nagai et al.).

    PNG
    media_image1.png
    1119
    727
    media_image1.png
    Greyscale

The Office turns now to Reekers, which teaches an inner seal 39 used to seal a pivot bearing.
In view of the Reekers teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide an inner seal at the location shown in annotated FIG. 2 of Kliber above, in order to protect the pivot bearing 48 of Kliber from contaminants.
Claim 2: Kliber, as modified in the rejection of Claim 1 above, discloses the strain wave gear mechanism according to Claim 1, wherein the inner seal is a shaft sealing ring.
Claim 4: Kliber, as modified in the rejection of Claim 1 above, discloses the strain wave gear mechanism according to Claim 2, wherein the inner seal is formed in sections as a static seal (the Office understands the words “formed in section” to relate to a method in which the claimed seal is formed; however, the method in which the seal is formed does not constitute a patentable distinction. Furthermore, the Office understands the seal of Kliber as analogous to a static seal), and is inserted between two rotation-proof parts of the strain wave gear mechanism which are connected.
Claim 6: Kliber, as modified in the rejection of Claim 1 above, discloses the strain wave gear mechanism according to Claim 1.  The Office submits that Kliber, as modified above, discloses wherein the inner seal adjoins a sealing surface (part of 54) of the strain wave gear mechanism under prestraining, in order to effectively seal the pivot bearing 48 from being contaminated with contaminants.
Claim 8: Kliber, as modified in the rejection of Claim 1 above, discloses the strain wave gear mechanism according to Claim 6 wherein the inner seal has a base body (positioned radially between 12 and 22) which is fixed in the installed state within the strain wave gear mechanism and wherein a sealing lip (adjacent 12, facing retaining ring 56) projecting from the base body adjoins the sealing surface under buildup of a self-prestraining produced essentially through bending (the Office submits that those having ordinary skill would understand that this lip experiences some force from 12, and would bend under the force).
Claim 9, as best understood: Kliber does not expressly disclose or teach the claimed overlap.  However, the Office finds that it would have been obvious to those having ordinary skill 
Claim 10: Kliber, as modified in the rejection of Claim 1 above, discloses the strain wave gear mechanism according to Claim 6 wherein the inner seal is inserted between the sealing surface and a further component (12 and/or 22) of the strain wave gear mechanism in the region of at least one sealing lug (part of 22) contacts (at least indirectly) the sealing surface under prestraining.
Claim 11: Kliber, as modified in the rejection of Claim 1 above, discloses the strain wave gear mechanism according to Claim 10.  It would have been obvious to those having ordinary skill in the art at the time of filing to provide the inner seal in the region of at least one sealing lug with an overlap of 0 to about 0.4 mm, in order to advantageously reduce material costs.
Claim 17: Kliber, as modified in the rejection of Claim 1 above, discloses the strain wave gear mechanism according to Claim 1, wherein the inner seal has at least one O-ring and/or sealing lug and/or sealing lip acting as a double seal (the seal seals opposite surfaces, which is understood to read on the limitations relating to the claimed “double seal”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,077,829 to Kliber et al., in view of German Patent Publication No. 102013222454 to Reekers., U.S. Patent Application Publication No. 2015/0300475 to Murayama et al., and U.S. Patent Application Publication No. 2018/0016972 to Nagai et al., as applied to Claim 1 above, further in view of U.S. Patent Application Publication No. 2004/0026207 to Dittmer et al.
Claim 16: The combination of Kliber, Reekers, Murayama, and Nagai do not disclose or suggest the coating recited in Claim 16.
Paragraph [0043] of Dittmer teaches that “sealing action can be optimized and friction can be reduced by coating [a] planar surface 15 with adhesive grease in the area of contact of the sealing lips [of sealing sleeve 41].”
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,077,829 to Kliber et al., in view of German Patent Publication No. 102013222454 to Reekers and U.S. Patent Application Publication No. 2015/0285357 to Orii et al.
Claim 18: Kliber discloses a strain wave gear mechanism 10, comprising:
a gear mechanism component 22 having an internal or external toothing system;
an elastically deformable transmission component 60 having an internal or external toothing system that engages with the internal or external toothing system;
a drive component 94;
wherein the elastically deformable transmission component 60 is at least partially in alignment therewith with the gear mechanism component 22 in the radial direction and is configured to be deformed elliptically by way of the drive component 94 which interacts with the elastically deformable transmission component 60 in such a way that the internal or external toothing systems are brought into engagement in opposite regions of an elliptical axis in order to rotate the transmission component 60 and the gear mechanism component 22 relative to one another; and
a pivot bearing 48 by which the transmission component 60 and the gear mechanism component 22 can be rotated relative to one another, said pivot bearing 48 having a bearing intermediate space (see FIG. 2).
inner seal (no reference number associated, see annotated FIG. 2 above) and formed as a dynamic seal with respect to the bearing intermediate space of the pivot bearing 48, wherein said inner seal seals an interior space of the strain wave gear mechanism, which interior space is enclosed at least partially by the transmission component 60 and the first and second internal or external toothing systems and adjoins the pivot bearing 48.  The Office notes that while the element annotated above as an “inner seal” is not expressly disclosed within Kliber as a seal, this element does appear to have distinct hatching apart from the housing 12, the ring gear 22, and the flexspline 60.  In addition, the exact location of this element would be recognized by those having ordinary skill in the art as serving a function of sealing the pivot bearing 48.  Finally, the shape of the cross-section of this element appears similar to other dynamic seals used in the art (see, e.g., seals 16, 17 shown in FIG. 1 of U.S. Patent Application Publication No. 2015/0300475 to Murayama et al., seal 310 shown in FIG. 7 of U.S. Patent Application Publication No. 2018/0016972 to Nagai et al.).
The Office turns now to Reekers, which teaches an inner seal 39 used to seal a pivot bearing.
In view of the Reekers teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide an inner seal at the location shown in annotated FIG. 2 of Kliber above, in order to protect the pivot bearing 48 of Kliber from contaminants.
Orii teaches a similar harmonic drive in which an inner seal 26 is made of an elastomer (see Paragraph [0039]).
Based upon the Orii teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the strain wave gear mechanism 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658